Citation Nr: 1726377	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-02 092	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE
 
Entitlement to service connection for a bilateral eye disability.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
INTRODUCTION
 
The Veteran served on active duty from August 1960 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claim was certified to the Board by the Nashville, Tennessee RO.  In May 2012, September 2013, and again in October 2014, the Board remanded the claim for additional development.  
 
The Veteran testified before the undersigned in September 2015 and a copy of that transcript is of record. 
 
A Veterans Health Administration (VHA) medical opinion was requested in June 2016.  A VA physician's response to that request has been shared with the appellant.

The Veteran has filed a timely notice of disagreement to the denial of the claims of entitlement to service connection for ischemic heart disease, prostate cancer, and diabetes mellitus type II.  Notably, the RO has not yet issued a statement of the case addressing these issues, although review of the record shows the RO has acknowledged that this issue is pending, such that a statement of the case is likely forthcoming.  Nonetheless, to ensure that appropriate action is taken on the Veteran's notice of disagreement, these matters are referred to the agency of original jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9 (b) (2015).
 
This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 

FINDING OF FACT
 
The Veteran's bilateral eye disability clearly and unmistakably existed prior to service, and there is clear and unmistakable evidence showing that it was not aggravated inservice.
 
 
CONCLUSION OF LAW
 
A bilateral eye disability was not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.2, 4.9 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
VCAA
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Laws and Regulations
 
Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). 
 
In a case where there is no pre-existing eye disorder is noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition pre-existed service and (b) any pre-existing condition was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014).
 
Those cases where a disorder is noted on entrance are, however, governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153.  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).
 
A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a) (2016).
 
Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id. 
 
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).
 
The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
 
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
In making its ultimate determination, the Board must resolve reasonable doubt in the claimant's favor on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan v. Shinseki, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107 (b)).
 
Facts
 
The Veteran entered active duty service in August 1960.  Prior to official entry in the service he was examined several times during the enlistment process. 
 
On 13 July 1960 a report of medical examination noted 20/20 vision and no eye or pupil problems.  A physician filled out the form and certified the Veteran as qualified for enlistment. 
 
On that same date, 13 July 1960, the Veteran filled out a report of medical history which noted that he was in good health.  Significantly, however, he reported a history of prior eye trouble and that he had worn glasses in the past.  This form is singed by both the Veteran and the physician. 
 
On 2 August 1960 the appellant was examined at a Navy Recruiting Station and found to be physically qualified for enlistment. 
 
Upon arrival at Naval Training Center in Great Lakes, Illinois, on 4 August 1960, the Veteran was again examined and found to have 20/20 vision in his right eye.  His left eye vision was 20/300, correctable to 20/100.  He was placed on an eye hold and diagnosed with amblyopia. 
 
A 15 August 1960 consultation report was filed listing his right eye as 20/20 with his left eye listed as 20/300, correctable to 20/100.  The appellant was diagnosed with right eye hyperopia. His left eye was diagnosed to present astigmatism and amblyopia ex anopsia.  Extra ocular movements were also identified as 10 percent convergent strabismus (cross-eye) in the left eye.  The doctor noted that the Veteran was qualified for enlistment and that there was no evidence of an active progressive disease.  The Veteran was later admitted to the hospital for five days on 27 August 1960 for tonsillitis.  A slight left eye internal strabismus was again noted. 
 
Upon discharge, in July 1963, the Veteran's chronological record of medical care found him to be physically qualified for release from active duty.  It noted defective vision in the left eye or 20/100 that was corrected to 20/25 by pinhole refraction. 
 
In a December 2002 private treatment the Veteran is noted as reporting having been born with a left lazy eye and saying, "I can see light and dark and periph. helps driving. I can't read worth a dime (with or without) glasses."  Another note from the same doctor noted that the Veteran's pertinent history was "poor vision in the left eye all his life".
 
In 2003, the Veteran had cataract surgery with the same private doctors at Baptist Eye Institute.  In a treatment note from 2006, they again noted a lazy left eye that saw daylight and dark only.  While seen in 2009 by Baptist eye surgeons for blurry vision in the right eye, a diagnosis of left eye amblyopia was repeated. 
 
A 2012 VA medical examiner opined that the Veteran's eye disorder was less likely than not incurred in or caused by service.  He cited to the fact that the Veteran had no signs of traumatic optic neuropathy, as confirmed by symmetric nerve fiber layer thickness on optical coherence tomography, or any other etiology that would relate his current vision disability to a type of head injury.  This examiner also noted that the Veteran had strabismus and amblyopia diagnosed upon entry and while in the military. 
 
In a requested follow up opinion, in October 2013, a VA optometrist noted that the "Veteran's amblyopia is congenital in nature" while the "Veteran's pseudophakia is secondary to having cataracts removed secondary to a normal aging process"  The VA optometrist further noted that "there is no evidence from the examination that [the Veteran] suffered any sequelae from the kick to his head. His optic nerve appearance was healthy during the exam and optical coherence tomography of each nerve was equal and symmetric between the eyes. If the kick to the head caused an injury to the visual pathway a bilateral visual field defect would exist. [The Veteran] did not have a bilateral visual field defect. I believe that [the Veteran] was exaggerating his vision loss. The scotoma on the visual field may be congenital but that would be speculation. The scotoma would be atypical for sequelae from an injury."
 
Several optometry appointments with the Mountain Home VA Medical Center Knoxville eye clinic have noted the possibility that the Veteran's decreased vision could be due to optic atrophy.  The examiners also relate the Veteran's account of decreased vision after a fight in the 1960's.  None of the recent examiners connect these two events nor do they describe the presence of findings relating the Veteran's current vision problems to his recounting of the fight from the 1960's.  These appointments range from 2011 to 2016 and progressively recount the details of the previous exam.  During the February 2016 appointment all previous diagnoses are listed but the plan of action decided upon associated the Veteran's current transient vision loss with carotid artery disease.  
 
A Veterans Health Administration opinion from a board certified ophthalmologist was requested in June 2016.  This opinion was returned to the Board in January 2017. 
 
The ophthalmologist notes that the Veterans diagnosis of pseudophakia is related to his cataract surgery with implantation of intraocular lens implants.  The VHA opinion notes that these cataracts were "due to normal aging process and [the Veteran] now has pseudophakia, or artificial lenses in both eyes. His pseudophakia is not related to service."  
 
The VHA opinion discusses the history of the Veteran's eye problems.  The ophthalmologist notes the Veteran's diagnosis of left eye amblyopia and explains that "amblyopia is not actually congenital but develops in infancy or childhood. It occurs when there is abnormal visual input into an eye and the neural pathways for vision do not develop properly resulting in decreased vision in that eye. It can result from uncorrected refractive error, muscle imbalances (strabismus), or deprivation of vision that can occur from any blockage of the visual input into an eye". 
 
The VHA opinion then related the Veteran's history as laid out above and commented that "although the vision is documented as 20/20 both eyes which is inconsistent with any other measurements of his vision and inconsistent with a history of "lazy eye" or amblyopia as reported by the Veteran" this is likely "an erroneous measurement of the left eye based on medical evidence." 
 
The VHA ophthalmologist found that the Veteran "did not have any ocular pathology to account for his vision loss or signs of sequelae of trauma affecting the eyes at his August (1960) in service exams and there is not documentation of head injury or concern for trauma affecting his vision when he was being evaluated for his left eye vision."  
 
The VHA ophthalmologist concludes that the Veteran's "exams were consistent with the fact that amblyopia has a normal appearing eye with decreased vision due to abnormal development of neural pathways in childhood." 
 
The VHA ophthalmologist further reviewed the record and noted that there was a 2006 discussion documenting that the "Veteran may not get much improvement of the vision left eye with cataract removal due to amblyopia of that eye."  The VHA ophthalmologist also noted that "there was not any evidence of any other pathology of the left eye or any signs of trauma affecting the vision that was determined at any of these exams." 
 
The VHA ophthalmologist noted that the Veteran had optic nerve optical coherence tomography scanning in 2012 which "evaluates the nerve fibers of the optic nerves. The test showed symmetry between the two eyes and normal nerve fiber layer and no signs of atrophy of the left optic nerve. If there was nerve damage and atrophy it would show up on the [optical coherence tomography] scanning of the optic nerve.  If the left eye had traumatic damage to the optic nerve, the nerves would not have been symmetric and would not have been normal." 
 
The VHA[ ophthalmologist concluded that "based on all the medical evidence in service and following service and the Veteran's own reports of 'lazy eye' and the lack of any reported symptoms or complaints of trauma affecting the left eye or clinical signs of trauma or its sequelae in the left eye, it is less than likely as not that the Veterans' ..sic..left eye decreased vision had its onset in service or was caused by or aggravated by the Veteran's active military service. 

In March 2017, the Veteran had an additional eye exam and was again seen by an optometrist with the Mountain Home VA Medical Center   The examiner noted all previously documented complaints by the Veteran.  The examiner also remarked that the compensation examination "shows afferent pupillary defect (left eye) and decreased visual fields. Patient has been diagnosed with amblyopia in past, but optic nerve appearance and color vision tests suggests optic atrophy. [History of] amaurosis fugax, but carotic ultrasound last (year) show mild bilateral stenosis."  This examiner's assessment was other optic atrophy, left eye ... decreased vision possibly due to optic atrophy. Constricted fields and decreased red sensitivity.  Longstanding.  Possibly associated (with) trauma in 1960's per history.  Afferent pupillary defect (left eye) and Red cap desaturation suggests optic atrophy (left eye) not amblyopia."
 
Analysis
 
The first requirement for service connection is the existence of a present disability.  The Veteran in this case has decreased eyesight in both eyes, with his left being drastically worse.  As such, the evidence satisfies the first requirement for service connection.  
 
The second prong of service connection requires an in-service incurrence or aggravation of a disease or injury.  In the present case, this is the main question at issue.  
 
The Veteran contends that he suffered a kick to the head riding on the bus while en route to basic training from Nashville, Tennessee, to Chicago, Illinois.  He stated that his eye sight became fuzzy following the kick to his head and his vision has continued to deteriorate since that time.  
 
As noted, the Veteran can attest to factual matters of which he had first-hand knowledge, such as an in-service injury involving a blow to the head.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, his assertions in this regard are entitled to probative value in the absence of contradictory evidence.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Competent medical evidence is still necessary where the determinative question is one requiring medical knowledge.
 
As discussed above the Veteran was provided eye examinations during the enlistment process and they reported 20/20 vision in both eyes.  When a disability is not noted upon entry, the veteran is presumed to have been sound upon entry into the military.  If a veteran is presumed sound at service entrance, a disease or injury that manifested in service is deemed incurred in service if the Secretary is unable to rebut the presumption.  Gilbert, 26 Vet. App. at 53.
 
The record reflects that the Veteran reported in his medical history form that he had eye trouble and had worn glasses prior to enlistment.  The Veteran's own testimony during eye examinations has been inconsistent as to the date of his eye trouble.  In 2002, he has stated that he was born with a lazy eye, and later in the record he noted that he had poor vision in the left eye all his life.  The Veteran was diagnosed with amblyopia just prior to beginning basic training and during several examinations since.  The VHA ophthalmologist concluded that the initial examination was likely a mistake and the initial examination findings were not consistent with the evidence as a whole.  In his opinion the VHA ophthalmologist noted that the Veteran's examinations were consistent with the fact that amblyopia has a normal appearing eye with decreased vision due to abnormal development of neural pathways in childhood, and that strabismus, as reported on the August 1960 examination, is often associated with amblyopia.  The examiner explained that amblyopia is not a congenital disorder developed in infancy or childhood.  As a disorder developed during childhood or infancy, the Veteran clearly would have had the disorder when he enlisted.  Indeed, the Veteran also later admitted as much, as demonstrated on the July 13 1960 form, in his statements about poor vision and those regarding having a lazy eye.  

The VHA medical opinion letter also definitively concluded, along with a previous VA examiner, that the 2012 optic nerve scan demonstrated an absence of nerve damage, atrophy, or any evidence of a history of trauma involving the eyes.  
 
The Board acknowledges that the evidence of record includes an March 2017 treatment note which states that the Veteran's decreased vision could possibly be related to optic atrophy and that the left eye afferent pupillary defect and red cap desaturation suggests left eye optic atrophy not amblyopia.  This opinion, however, is not supported by any rationale.  Further, the examiner's use of the word "possibly" renders this opinion speculative/tentative in nature ("possibly be due to optic atrophy"; "suggests optic atrophy.")  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Court held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See also, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); and Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  Thus, the conditional March 2017 opinion is afforded no probative weight.
 
Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124 ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  
 
The Board further finds the January 2017 VHA opinion letter of higher probative value with regard to the etiology of the Veteran's bilateral eye disorder because the reviewing physician considered the appellant's relevant medical history, provided a sufficiently detailed description of the disorder, and provided analysis to support his opinions concerning the etiology of the condition.  Id. at 123-24; see also Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions).  The Board also considered the expertise of all parties submitting statements to the record, medical or lay, and has found the ophthalmologist the most qualified to make the determinations in this matter.
 
Therefore, the Board finds that more probative value is afforded to the VHA advisory medical opinion than the VA examiner's opinion.  First, there is a relevant difference in the level of expertise and professional credentials of the two examiners, as the VA examiner was an optometrist and the VHA advisory medical opinion was from a licensed ophthalmologist.  See Black, 10 Vet. App. at 284 (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).   An ophthalmologist diagnoses and treats all eye diseases, performs eye surgery and prescribes and fits eyeglasses and contact lenses to correct vision problems, whereas an optometrist conducts eye exams and vision tests, prescribing and dispensing corrective lenses, detecting certain eye abnormalities, and prescribing medications for certain eye diseases.  Given that the heart of the question at issue goes to the etiology of any current eye disease, the ophthalmologist is found to have far greater skill and expertise in this area.  While not dispositive, the level of experience of the VHA advisory medical opinion does lend more credibility and weight to his conclusions.
 
The Board notes the Veteran's many lay statements regarding his bilateral eye disability.  The Veteran has submitted numerus, often duplicative, copies of his service treatment records, accompanied by detailed statements relating to the etiology of his eye disability. 
 
As for the assertion that the appellant had no eye disabilities upon entry to service, these assertions are not credible because the record shows that the Veteran reported a history of eye trouble prior to service on several different occasions, and such assertions are contradicted by the Veteran's own, contemporaneous histories, and history given for treatment purposes.  The inconsistencies in the record outlined above weigh against the Veterans' credibility as to the later assertion that his eye disability began in service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Accordingly, the Veteran's assertion with respect to having no eye disability prior to service is not credible because it is contradicted and outweighed by other statements which he himself made and which he presented when seeking medical care.

As to the self-diagnoses of eye trouble being related to a blow to the head sustained during travel to basic training, the Veteran is not competent to provide the requisite etiology of a left eye disability, because such a determination requires medical expertise.  As a lay person, the Veteran lacks the medical training and expertise to provide a medical opinion as to the etiology of the claimed left eye disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's opinion on its own is insufficient to diagnose a left eye disability.  Therefore, the lay statements regarding the Veteran's claimed left eye disability being caused by trauma during a fight are not competent evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology.   Moreover, any assertion that his eye problems are due to an inservice injury is outweighed by the results of optic nerve scanning as discussed above 

The entirety of the probative evidence points to the fact that the Veteran had an eye disability prior to entry into the military.  The evidence of record, when viewed as a whole, is sufficient to rebut the presumption of soundness.  The evidence of record clearly and unmistakably demonstrates the Veteran entered active duty with a preexisting eye disorder.  As such, the remaining question is whether there is clear and unmistakable evidence to rebut any presumption that the appellant's preexisting eye disorder was aggravated inservice. 
 
A preexisting injury or disease will be considered aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability increased in severity during service; however, aggravation will not be conceded where there was no increase in severity during service.  38 C.F.R. § 3.306 (b).
  
The Veteran entered service with 20/20 vision in his right eye and corrected 20/100 vision in his left eye.  Upon discharge from the service, his exit examination reflected 20/20 vision in the right eye and corrected 20/100 in the left eye.  The examination also noted that left eye vision could be further corrected to 20/25 pinhole.  Looking at the entrance examination and exit examinations, there was no decrease in visual acuity during service.  The Veteran left service with the same corrected visual acuity  as when he entered, even arguably better in the left eye considering the pinhole reading of 20/25.  As such, the evidence clearly and unmistakably shows that the appellant's preexisting eye disorder was not aggravated during his active duty service.  Consequently, entitlement to service connection for an eye disorder is not warranted.

The appeal is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim and, as such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107.
 
 
ORDER
 
Entitlement to service connection for a bilateral eye disability is denied.
 
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


